Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the application filed May 27, 2022.  This application is a continuation of 16/923,918, filed July 8, 2020 which is based on provisional applications filed July 8, 2019.  Claims 1-26 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-12, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sentronik (2005 032 932) .
Regarding claim 1, the claimed tag member is shown as item 5; the claimed connecting member is shown as item 10 and 3; the claimed locking member is shown as items 22, 23, and 24 where in the clutch mechanism is item 22; and the claimed unlocking member is shown as item 20.  Paragraph 0027 teaches the plunger member is a non-ferromagnetic material.  Perpendicular movement of unlocking member 20 causes spring  to move clutch mechanism to unlocked state.
Regarding claims 11-12, see items 7.

Regarding claim 16, see items 17 and 16.
Claims 2-5, 10, 17, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sentronik.
Regarding claim 2, one of ordinary skill in the art would be familiar with security tags.  It would have been obvious to fully encase the unlocking member to prevent tampering with the tag to defeat the security measures.
Regarding claim 3, it would have been obvious to make the unlocking member non-ferromagnetic to prevent the use of a magnet to defeat the lock.  The use of such means would have been known to one of ordinary skill in the art at the time of invention.
Regarding claims 4-5,  the orientation of the various mechanism is considered an obvious design choice since it is not critical to the invention.
Regarding claim 10, one of ordinary skill in the art would recognize that an unlocking means must be connected to a locking member to unlock a device.  It would have been obvious to create the means in any suitable shape.
Regarding claim 17, one of ordinary skill in the art would be familiar with the use of security tags of the type disclosed.  These tags are removed by placing an end on a detacher mechanism.  It would have been obvious to design a tag in a similar manner to allow the use of conventional detacher means. 
Regarding claim 22, all of the elements with the exception of the detacher has been addressed in the rejection of claim 3.  It would have been obvious to include a detacher mechanism in the system to allow removal of the tag.
Regarding claim 23, see rejection of claim 17.
Regarding claim 24, one of ordinary skill in the art would be familiar with unlocking means for security tags.  It would have been obvious that some force must be applied to unlock the tag by switching the unlocking mechanism.  It would have been obvious to try different means because they yield a predictable result.
Regarding claim 25, a detaching means provides a signal to the tag to switch the tag into an unlocked position.  It would have been obvious to use a detacher in the manner in which it is designed.
Regarding claim 26, the use of an electronic field is a conventional means of unlocking a tag.  It would have been obvious to use conventional means for their known functionality.
Claims 13-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sentronik as applied to claim 1 above, and further in view of Bremer et al (2016/0321884).
Regarding claim 13-15, Sentronik does not show an unlocking member with an angled surface relative to the first axis.  Bremer in the same field shows the angled surface as item 639.  It would have been obvious to modify the reference according to the teachings on Bremer.
Regarding claims 18-21, Sentronik provides limited details on the unlocking member.  Bremer teaches in paragraph 0048 that received signals may actuate a switch to an electro-mechanical actuator.  The elements of claims 18-21 are conventional means for unlocking EAS tags that would be known to a person of ordinary skill in the art.  It would have been obvious to modify the tag with the teachings and suggestions of Bremer.



Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,505,969. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is broader in scope and thus, is anticipated by the prior claim.  Anticipation has been held to epitomize obviousness.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,505,969. This is a statutory double patenting rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clothier teaches a temperature sensitive means for a security tag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



December 17, 2022